 

Exhibit 10.2

 

Exclusive Distribution Agreement

 

This Exclusive Distribution Agreement (this “Agreement”), dated as of 25 August
2020 (the “Effective Date”), is entered into between Slinger Bag Americas Inc.,
a Delaware corporation located at 2709 N. Rolling Road Unit 138, Windsor Mill,
Baltimore, MD 21244, with company registration number 0127-01-003630 and
Sporting Goods Specialists Limited, a company organized and existing under the
laws of New Zealand located at 20C Sylvia Park Road, Mount Wellington, Auckland
1060 New Zealand and with company registration number 845050 (“Distributor”),
and together with SBA, the “Parties”, and each, a “Party”).

 

WHEREAS, SBA is in the business of manufacturing and selling game improvement
tennis equipment including portable tennis ball launchers in a trolley bag;

 

WHEREAS, Distributor is in the business of reselling Goods (as defined in
Section 1);

 

WHEREAS, SBA desires to appoint Distributor as its exclusive distributor to
resell the Goods to customers located in the Territory (as defined below), and
Distributor desires to accept such appointment, subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set out herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. Appointment.

 

1.1 Exclusive Appointment. SBA appoints Distributor as its exclusive distributor
of the goods set forth in Schedule 1 (“Goods”) in New Zealand (Territory”)
during the Term, and Distributor accepts such appointment. Distributor shall not
directly or indirectly market, advertise, promote, sell or distribute the Goods
to any person located outside the Territory, including selling or distributing
the Goods to any person for ultimate delivery or resale to persons outside the
Territory. Potential additional developments related to racket sports industry
will be offered to the appointed distributor when applicable.

 

1.2 No Right to Appoint Sub-distributors. Distributor shall not, without the
prior written consent of SBA, appoint any sub-distributor or other person or
entity to sell or distribute the Goods.

 

1.3 Trade and Agent Related Structure. The Distributor has the right to use a
commission-based trade and agent related structure.

 

2. Promotion and Marketing.

 

2.1 Distributor Obligations. Distributor shall:

 

(a) market, advertise, promote and sell the Goods in the Territory in a manner
that reflects favorably at all times on the Goods and the good name, goodwill
and reputation of SBA and consistent with good business practice, in each case
using its best efforts to maximize the sales volume of the Goods;

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

1

   

 

(b) maintain a place or places of business in the Territory, including adequate
office, storage, and warehouse facilities and all other facilities as required
for Distributor to perform its duties under this Agreement;

 

(c) purchase and maintain at all times a representative quantity of each Good
sufficient for and consistent with the needs of customers in the Territory;

 

(d) have sufficient knowledge of the industry and products competitive with each
Good (including specifications, features, and benefits) so as to be able to
explain in detail to customers:

 

(i) the differences between the Good and competing products; and

 

(ii) information on standard protocols and features of each Good;

 

(e) submit all Goods-related promotional and marketing materials to SBA for
approval prior to use. SBA agree that any /all feedback must be provided within
7 working days otherwise Distributor will deem approval has been granted.
Distributor agrees to work with SBA to reach mutual agreement in regards to
requests and agrees to observe all reasonable directions and instructions given
to it as a result by SBA in relation to the marketing, advertisement, and
promotion of the Goods, including SBA’s sales, marketing, and merchandising
policies as they currently exist or as they may hereafter be changed by SBA;

 

(f) establish and maintain (i) a Direct-To-Consumer website platform home page
for the Territory based on either Distributors own local market online platform
or through using www.slingerbag.com, (ii) a sales and marketing organization to
the extent deemed reasonably necessary by SBA, to develop the market potential
for the sale of the Goods, and (iii) facilities and a distribution organization
sufficient to make the Goods available for shipment by Distributor to each of
its customers in the Territory immediately on receipt of an order;

 

(g) Distributor in relation to clause 1.2 will be allowed to use related
weblinks of trade partners and agent structure to support direct to consumer
communication and create maximum exposure to marketing and sales campaigns

 

(h) develop and execute a marketing plan sufficient to fulfill its obligations
under this Agreement;

 

(i) not make any materially misleading or untrue statements concerning SBA or
the Goods, including any product disparagement or “bait-and-switch” practices;

 

(j) promptly notify SBA of any complaint or adverse claim about any Good or its
use of which Distributor becomes aware;

 

(k) submit to SBA complete and accurate annual reports regarding inventory,
marketing and sales of the Goods in a computer-readable format and containing
the scope of information acceptable to SBA, maintain books, records and accounts
of all transactions and permit full examination thereof by SBA in accordance
with Sections 14 and Section 15;

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

2

   

 

(l) on request, provide SBA with a written survey of the current and 12-month
estimate of demand for the Goods in the Territory, especially in relation to
similar or competing products;

 

(m) only resell any software or accessories sold, bundled or packaged with any
Good on those terms and conditions as mutually agreed with SBA

 

(n) subject to clause 2.1(p), support and enforce SBA’s limited one-year
consumer warranty, a copy of which is attached hereto as Schedule 5, that can be
extended by a consumer to 3 years by registering its purchase at
www.slingerbag.com/warranty/; and

 

(o) translate, maintain, and maximize use of the local home page either through
Distributors local online platform or as provided via SBA and utilize this
vehicle as the main revenue source for Distributor / SBA’s business.

 

(p) SBA warranty policy to be enforced, provided that, for the sake of
efficiency, it is agreed that Distributor will judge validity of the claim it
receives based upon and in accordance with the SBA warranty policy and that to
the extent that a replacement of the relevant Good is required under the
warranty policy, SBA will compensate Distributor with either new replacement
product or a credit note process.

 

2.2 Domain Names. To the extent that Distributor acquires any domain names that
relate to Slinger Bag, any Slinger Bag Good, any entity in the Slinger Bag group
or any derivative of Slinger or Slinger Bag (collectively, “Domain Name”),
Distributor hereby agrees to transfer at cost 100% of its right, title and
interest in such Domain Name to SBA promptly upon obtaining such Domain Name or
at the written request of SBA. In this connection, Distributor will take any and
all actions to cause ownership of a Domain Name to be transferred to and
registered in the name of SBA or an affiliate of SBA.

 

2.3 SBA Obligations. SBA shall:

 

(a) provide any information and support that may be reasonably requested by
Distributor regarding the marketing, advertising, promotion, and sale of Goods;

 

(b) allow Distributor to participate, at its own expense, in any marketing,
advertising, promotion, and sales programs or events that SBA may make generally
available to its authorized distributors of Goods, provided that SBA may alter
or eliminate any program at any time;

 

(c) approve or reject, in its sole discretion, any promotional information or
material submitted by Distributor for SBA’s approval; and

 

(d) provide promotional information and material as agreed in approved annual
marketing plans, for use by Distributor in accordance with this Agreement.

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

3

   

 

3. Agreement to Purchase and Sell Goods.

 

3.1 Terms of Sale; Orders. SBA shall make available and sell Goods to
Distributor at the prices under Section 3.2 and on the terms and conditions set
out in this Agreement as attached in Schedule 2.

 

3.2 Price. The prices for Goods sold under this Agreement shall be as per SBA’s
Distributor Price List then currently in effect from time to time during the
Term. The price list in effect as at the date hereof is set forth in Schedule 2.

 

(a) All prices are exclusive of all sales, use and excise taxes, and any other
similar taxes, duties, and charges of any kind imposed by any governmental
authority on any amounts payable by Distributor under this Agreement.

 

(b) Distributor is responsible for all charges, costs, and taxes; provided,
that, Distributor is not responsible for any taxes imposed on, or regarding,
SBA’s income, revenues, gross receipts, personnel or real or personal property
or other assets.

 

(c) Distributor shall pay interest on all late payments, calculated daily and
compounded monthly, at the lesser of the rate of 1½% per month or the highest
rate permissible under applicable law.

 

(d) Distributor shall perform its obligations under this Agreement without
setoff, deduction, recoupment, or withholding of any kind for amounts owed or
payable by SBA, whether relating to SBA’s or SBA’s affiliates’ breach,
bankruptcy, or otherwise and whether under this Agreement, any purchase order,
any other agreement between (i) Distributor or any of its affiliates and (ii)
SBA or any of its affiliates, or otherwise.

 

3.3 Payment Terms. Distributor shall pay all properly invoiced amounts due to
SBA within a maximum of 30 days from date of invoice. Distributor shall make all
payments in US dollars by check, wire transfer, or automated clearing house.

 

3.4 Availability/Changes in Goods. SBA may, in its sole discretion, add or make
changes to Goods in, or remove Goods from, Schedule 1 on 90 days prior notice to
Distributor, in each case, without obligation to modify or change any Goods
previously delivered or to supply new goods meeting earlier specifications.

 

3.5 Marketing Plan. In addition, SBA and Distributor will agree a marketing plan
for the Territory, which will include a monetary contribution from SBA toward
marketing and advertising the Products in the Territory in an amount and on
terms to be mutually agreed between SBA and the Distributor.

 

4. Orders Procedure.

 

4.1 Purchase Orders. Distributor shall issue all purchase orders (“Purchase
Order(s)”) to SBA in written form via SBA’s web-based order system –
“Solentris”. SBA will provide all necessary training to facilitate this easy to
operate process. By placing an order, Distributor makes an offer to purchase
Goods under the terms and conditions of this Agreement and the following
commercial terms listed in the purchase order (“Purchase Order Transaction
Terms”), and on no other terms: (a) the listed Goods to be purchased, including
make/model number; (b) the quantities ordered; and (c) the requested delivery
date. Except regarding the Purchase Order Transaction Terms, any variations made
to the terms and conditions of this Agreement by Distributor in any Purchase
Order are void and have no effect.

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

4

   

 

4.2 Acceptance and Rejection of Purchase Orders. SBA may, in its sole
discretion, accept or reject any Purchase Order. SBA will notify Distributor
that PO’s placed by the online Solentris portal have been accepted or rejected
within 10 working days of the order being placed. No Purchase Order is binding
on SBA unless accepted by SBA as provided in this Agreement. SBA may, in
agreement with Distributor, without liability or penalty, cancel any Purchase
Order placed by Distributor and accepted by SBA, in whole or in part: if SBA
discontinues its sale of Goods or reduces or allocates its inventory of Goods
under Section 3.4; if SBA determines that Distributor is in violation of its
payment obligations under or is in material breach of this Agreement.

 

5. Minimum Purchase Obligation. Distributor shall target to purchase sufficient
quantities (as detailed in Schedule 4) of Goods to meet the minimum agreed
targets throughout the life of this Agreement and as specified in Schedule 4
(“Minimum Target Obligation”). SBA AND DISTRIBUTOR AGREE TO REVIEW THE MINIMUM
PURCHASE OBLIGATION AT THE END OF 2021 AFTER THE INITIAL YEAR OF BUSINESS AND
BASED ON ACTUAL SALES REVISE THE MINIMUM PURCHASE OBLIGATION AS NECESSARY. SBA
may monitor progress towards the purchase obligation as deemed necessary in
accordance with the audit procedures set out in Section 15. If Distributor fails
to achieve the Minimum Purchase Obligation, SBA may enter a consultation period
with Distributor to improve the situation, and if no improvement is evidenced
within a period of one year then SBA will have the right to either:

 

(a) terminate this Agreement under Section 8.2(a); or

 

(b) refuse to renew this Agreement under Section 8.1.

 

6. Shipment and Delivery.

 

6.1 Shipment and Delivery Requirements. Unless otherwise expressly agreed to by
the Parties, SBA shall deliver the Goods to the Delivery Point (as defined
below), using SBA’s standard methods for packaging and shipping the Goods. SBA
may, in agreement with Distributor, without liability or penalty, make partial
shipments of Goods, each of which constitutes a separate sale, and Distributor
shall pay for the units shipped in accordance with the payment terms specified
in Section 3.3 whether such shipment is in whole or partial fulfillment of a
Purchase Order. Any time quoted for delivery is an estimate only. All Prices are
based on Intercoms 2010 and are FCA at the DSV Logistics Centre in Ghent,
Belgium or FOB SBA’s shipping point in Xiamen, China or, in respect of tennis
balls only, Bangkok in Thailand (the “Delivery Point”).

 

6.2 Title and Risk of Loss; Purchase Money Security Interest. Title and risk of
loss passes to Distributor upon delivery of the Goods at SBA’s shipping point.
As collateral security for the payment of the purchase price of the Goods,
Distributor hereby pledges and grants to SBA, a lien on and security interest in
and to all of the right, title and interest of Distributor in, to, and under the
Goods, wherever located, and whether now existing or hereafter arising or
acquired from time to time, and in all accessions thereto and replacements or
modifications thereof, as well as all proceeds (including insurance proceeds) of
the foregoing. The security interest granted under this provision constitutes a
purchase money security interest under the Maryland Uniform Commercial Code.

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

5

   

 

6.3 Acceptance of Goods. Distributor shall inspect Goods received under this
Agreement. On the seventh working day after delivery of the Goods, Distributor
shall be deemed to have accepted the Goods unless it earlier notifies SBA in
writing and furnishes written evidence or other documentation as reasonably
required by SBA that the Goods:

 

(a) are damaged, defective, or otherwise do not conform to the make/model number
listed in the applicable purchase order; or

 

(b) were delivered to Distributor as a result of SBA’s error.

 

If Distributor notifies SBA pursuant to this Section 6.3, then SBA shall
determine, in its sole discretion, whether to replace the Goods or refund the
price for the Goods.

 

From time to time Distributor will advise SBA of its intent to return damaged
goods. Distributor shall ship at Distributor’s expense and risk of loss, all
goods to be returned, or replaced under this Section 6.3 to an SBA’s facility
advised by SBA at that time. If SBA exercises its option to replace the Goods,
SBA shall, after receiving Distributor’s shipment of the Goods under this
provision, ship to Distributor, at either vendor’s or SBA’s expense and risk of
loss, the replaced Goods to Distributor’s warehouse. Distributor acknowledges
and agrees that the remedies set out in this Section 6.3 are its exclusive
remedies, subject to Distributor’s rights under Section 11 regarding any Goods
for which Distributor has accepted delivery under this Section 6.3.

 

Except as provided under this Section 6.3 and Section 12, all sales of Goods to
Distributor under this Agreement are made on a one-way basis and Distributor has
no other right to return Goods purchased under this Agreement.

 

7. Term; Termination.

 

7.1 Term. The term of this Agreement commences on the Effective Date and
terminates on 31/12/2025, and shall thereafter renew for additional successive 5
year terms unless and until either Party provides notice of nonrenewal at least
90 days before the end of the then-current term, or unless and until earlier
terminated as provided under this Agreement or applicable law (the “Term”). If
either Party provides timely notice of its intent not to renew this Agreement,
then unless earlier terminated in accordance with its terms, this Agreement
terminates on the expiration of the then-current Term.

 

7.2 Termination Rights. Either Party may terminate this Agreement (including all
related purchase orders pursuant to Section 7.3(a)), upon notice to the other
Party:

 

(a) except as otherwise specifically provided under this Section 7.2, if the
other Party is in breach of this Agreement and either the breach cannot be cured
or, if the breach can be cured, it is not cured within 30 days following the
other Party’s receipt of notice of such breach;

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

6

   

 

(b) if the other Party:

 

(i) becomes insolvent or is generally unable to pay, or fails to pay, its debts
as they become due;

 

(ii) files or has filed against it, a petition for voluntary or involuntary
bankruptcy or otherwise becomes subject, voluntarily or involuntarily, to any
proceeding under any domestic or foreign bankruptcy or insolvency law;

 

(iii) seeks reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts;

 

(iv) makes or seeks to make a general assignment for the benefit of its
creditors; or

 

(v) applies for or has a receiver, trustee, custodian or similar agent appointed
by order of any court of competent jurisdiction to take charge of or sell any
material portion of its property or business.

 

Any termination under this Section 7.2 is effective on receipt of notice of
termination.

 

7.3 Effect of Expiration or Termination. Upon the expiration or earlier
termination of this Agreement:

 

(a) All related purchase orders are automatically terminated; and

 

(b) Each Party shall promptly return or destroy all documents and tangible
materials (and any copies) containing, reflecting, incorporating or based on the
other Party’s Confidential Information.

 

7.4 Post-Term Resale. On the expiration or earlier termination of this
Agreement, except for termination by SBA under Section 7.2(a), Distributor may,
in accordance with the applicable terms and conditions of this Agreement, sell
off its existing inventories of Goods for a period of 6 months following the
last day of the Term (“Post-Term Resale Period”).

 

8. Confidential Information. From time to time during the Term, either Party may
disclose or make available to the other Party information about its business
affairs, products, confidential intellectual property, trade secrets,
third-party confidential information, and other sensitive or proprietary
information (collectively, “Confidential Information”). Confidential Information
shall not include information that, at the time of disclosure is: (a) in the
public domain; (b) known to the receiving party at the time of disclosure; or
(c) rightfully obtained by receiving party on a non-confidential basis from a
third party.

 

The receiving party shall not disclose any such Confidential Information to any
person or entity, except to the receiving party’s employees who have a need to
know the Confidential Information for the receiving party to perform its
obligations hereunder. On the expiration or termination of the Agreement, the
receiving party shall promptly return to the disclosing party all copies,
whether in written, electronic or other form or media, of the disclosing party’s
Confidential Information, or destroy all such copies and certify in writing to
the disclosing party that such Confidential Information has been destroyed.

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

7

   

 

9. Compliance with Laws. Distributor is in compliance with and shall comply with
all applicable laws, regulations and ordinances. Distributor has and shall
maintain in effect all the licenses, permissions, authorizations, consents and
permits that it needs to carry out its obligations under this Agreement.

 

10. Limited Product Warranty and Disclaimer

 

10.1 Limited Product Warranty. SBA warrants that the Goods will meet the
specifications set forth in Schedule 3 and are free from defects in material and
workmanship under normal use and service with proper maintenance for 12 months
or, if extended in accordance with the terms of the warranty, 36 months. The
term for such warranties shall begin upon receipt of the Good by Distributor’s
customer. Distributor or its customer shall promptly notify SBA of any known
warranty claims and shall cooperate in the investigation of such claims. If any
Good is proven to not conform with this warranty during the applicable warranty
period, SBA shall, at its exclusive option, replace the Good or refund the
purchase price paid by Distributor for each non-conforming Good.

 

SBA shall have no obligation under the warranty set forth above if Distributor
or its customer:

 

(a) fails to notify SBA in writing during the warranty period of a
non-conformity; or

 

(b) uses, misuses, or neglects the Good in a manner inconsistent with the Good’s
specifications or use or maintenance directions, modifies the Good, or
improperly installs, handles or maintains the Good.

 

Except as explicitly authorized in this Agreement or in a separate written
agreement with SBA, Distributor shall not service, repair, modify, alter,
replace, reverse engineer or otherwise change the Goods it sells to its
customers. Distributor shall not provide its own warranty regarding any Good.

 

10.2 DISCLAIMER. EXCEPT FOR THE WARRANTIES SET OUT UNDER THIS SECTION 10,
NEITHER SBA NOR ANY PERSON ON SBA’S BEHALF HAS MADE OR MAKES FOR DISTRIBUTOR’S
OR ITS CUSTOMERS’ BENEFIT ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY
WHATSOEVER, INCLUDING ANY WARRANTIES OF: (i) MERCHANTABILITY; (ii) FITNESS FOR A
PARTICULAR PURPOSE; (iii) TITLE; OR (iv) NON-INFRINGEMENT; WHETHER ARISING BY
LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF TRADE OR OTHERWISE, ALL
OF WHICH ARE EXPRESSLY DISCLAIMED. DISTRIBUTOR ACKNOWLEDGES THAT IT HAS NOT
RELIED ON ANY REPRESENTATION OR WARRANTY MADE BY SBA, OR ANY OTHER PERSON ON
SBA’S BEHALF.

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

8

   

 

11. Indemnification. Subject to the terms and conditions of this Agreement,
Distributor shall indemnify, hold harmless, and defend SBA and its parent,
officers, directors, partners, members, shareholders, employees, agents,
affiliates, successors, and permitted assigns (collectively, “Indemnified
Party”) against any and all losses, damages, liabilities, deficiencies, claims,
actions, judgments, settlements, interest, awards, penalties, fines, costs, or
expenses of whatever kind, including attorneys’ fees, fees and the costs of
enforcing any right to indemnification under this Agreement, and the cost of
pursuing any insurance providers relating to any claim of a third party or SBA
arising out of or occurring in connection with: (a) Distributor’s acts or
omissions as Distributor of the Goods, including negligence, willful misconduct
or breach of this Agreement; (b) Distributor’s advertising or representations
that warrant performance of Goods beyond that provided by SBA’s written warranty
or based upon Distributor’s business or trade practices; (c) any failure by
Distributor or its personnel to comply with any applicable laws; or (d)
allegations that Distributor breached its agreement with a third party as a
result of or in connection with entering into, performing under or terminating
this Agreement.

 

12. Limitation of Liability. IN NO EVENT SHALL SBA OR ANY OF ITS REPRESENTATIVES
BE LIABLE UNDER THIS AGREEMENT TO DISTRIBUTOR OR ANY THIRD PARTY FOR
CONS/EQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR ENHANCED
DAMAGES, ARISING OUT OF, OR RELATING TO, AND/OR IN CONNECTION WITH ANY BREACH OF
THIS AGREEMENT, REGARDLESS OF (A) WHETHER SUCH DAMAGES WERE FORESEEABLE, (B)
WHETHER OR NOT SBA WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND (C) THE
LEGAL OR EQUITABLE THEORY (CONTRACT, TORT OR OTHERWISE) UPON WHICH THE CLAIM IS
BASED. IN NO EVENT SHALL SBA’S LIABILITY ARISING OUT OF OR RELATED TO THIS
AGREEMENT, WHETHER ARISING OUT OF OR RELATED TO BREACH OF CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE, EXCEED THE TOTAL OF THE AMOUNTS PAID AND
AMOUNTS ACCRUED BUT NOT YET PAID TO SBA UNDER THIS AGREEMENT IN THE 12 MONTH
PERIOD PRECEDING THE EVENT GIVING RISE TO THE CLAIM. THE FOREGOING LIMITATIONS
APPLY EVEN IF THE DISTRIBUTOR’S REMEDIES UNDER THIS AGREEMENT FAIL OF THEIR
ESSENTIAL PURPOSE.

 

13. Insurance. For the Term and a period of 12 months after the expiration or
termination of this Agreement, Distributor shall, at its own expense, maintain
and carry insurance in full force and effect that includes, but is not limited
to, commercial general liability (including product liability) with a minimum of
US Dollars $2 million for each occurrence and US Dollars $6million in the
aggregate with financially sound and reputable insurers. Upon SBA’s request,
Distributor shall provide SBA with a certificate of insurance and policy
endorsements for all insurance coverage required by this Section 14 and shall
not do anything to invalidate such insurance. The certificate of insurance shall
name SBA as an additional insured. Distributor shall provide SBA with 60 days’
advance written notice in the event of a cancellation or material change in
SBA’s insurance policy. Except where prohibited by law, Distributor shall
require its insurer to waive all rights of subrogation against SBA’s insurers
and SBA or the Indemnified Parties.

 

14. Audit Rights. Upon a minimum of 14 days’ notice, during the Term and within
one year after the expiration or earlier termination of this Agreement or the
Post-term Resale Period, whichever is later, SBA may audit Distributor’s files
relating to its sales, marketing, and inventory of Goods regarding transactions
that took place in the immediately preceding 12 months. SBA may conduct any
audit under this Section 14 at any time during regular business hours and no
more frequently than semi-annually.

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

9

   

 

15. SBA’s Inspection Rights. During the Term and the Post-term Resale Period
Distributor shall, on 10 working days’ notice, make available for physical
inspection by SBA at any time during regular business hours: (a) any and all
Goods in Distributor’s inventory; and (b) the Distributor’s principal place of
business, marketing offices, or the distribution center(s). Notwithstanding the
foregoing, SBA cannot conduct an inspection under this Section 15 more
frequently than annually.

 

16. Entire Agreement. This Agreement, including and together with any related
exhibits, schedules, attachments and appendices, constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, regarding such subject
matter. In the event of conflict between the terms of this Agreement and the
terms of any purchase order or other document submitted by one Party to the
other, this Agreement shall control unless the Parties specifically otherwise
agree in writing pursuant to Section 20.

 

17. Survival. Subject to the limitations and other provisions of this Agreement:
(a) the , representations and warranties of the Parties contained herein will
survive the expiration or earlier termination of this Agreement for a period of
12 months after such expiration or termination; and (b) Sections 7.3, 8, 10.2,
11, 12, 13, 26, and 27 of this Agreement, as well as any other provision that,
in order to give proper effect to its intent, should survive such expiration or
termination, will survive the expiration or earlier termination of this
Agreement for the period specified therein, or if nothing is specified for a
period of 12 months after such expiration or termination.

 

18. Notices. All notices, requests, consents, claims, demands, waivers and other
communications under this Agreement must be in writing and addressed to the
other Party at its address set forth below (or to such other address that the
receiving Party may designate from time to time in accordance with this
Section). Unless otherwise agreed herein, all notices must be delivered by
personal delivery, nationally recognized overnight courier, or certified or
registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a notice is effective only (a)
on receipt by the receiving Party, and (b) if the Party giving the notice has
complied with the requirements of this Section.

 

Notice to Distributor: Sporting Goods Specialists Limited       Attention:  
Title:     Notice to SBA: Slinger Bag Americas Inc   2709 N Rolling Rd Unit 138,
  Windsor Mill, 21244   Maryland, USA   Attention: Chief Executive Officer

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

10

   

 

19. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect the enforceability of any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon a determination that any term or
provision is invalid, illegal or unenforceable, the court may modify this
Agreement to effect the original intent of the Parties as closely as possible in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

 

20. Amendments. No amendment to this Agreement is effective unless it is in
writing and signed by an authorized representative of each Party.

 

21. Waiver. No waiver by any Party of any of the provisions of this Agreement
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. Except as otherwise set forth in this Agreement, no failure to
exercise, or delay in exercising, any rights, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof, nor shall
any single or partial exercise of any right, remedy, power, or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power, or privilege.

 

22. Cumulative Remedies. All rights and remedies provided in this Agreement are
cumulative and not exclusive, and the exercise by either Party of any right or
remedy does not preclude the exercise of any other rights or remedies that may
now or subsequently be available at law, in equity, by statute, in any other
agreement between the Parties or otherwise.

 

23. Assignment. Except as otherwise set forth in Section 1.2, neither Party may
assign any of its rights or delegate any of its responsibilities under this
Agreement without the prior written consent of the other Party. The other Party
shall not unreasonably withhold or delay its consent. Any purported assignment
or delegation in violation of this Section 23 shall be null and void.

 

24. Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Parties to this Agreement and their respective permitted
successors and permitted assigns.

 

25. No Third-Party Beneficiaries. Subject to the last sentence of this
paragraph, this Agreement benefits solely the Parties to this Agreement and
their respective permitted successors and permitted assigns and nothing in this
Agreement, express or implied, confers on any other Person any legal or
equitable right, benefit, or remedy of any nature whatsoever under or by reason
of this Agreement. The Parties hereby designate Indemnified Parties as
third-party beneficiaries of this Agreement with the right to enforce Section 11
hereof.

 

26. Choice of Law. This Agreement, including all exhibits, schedules,
attachments, and appendices attached to this Agreement and thereto, and all
matters arising out of or relating to this Agreement, are governed by, and
construed in accordance with, the laws of the State of Maryland, United States
of America, without regard to the conflict of law provisions thereof to the
extent such principles or rules would require or permit the application of the
laws of any jurisdiction other than those of the State of Maryland.

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

11

   

 

27. Choice of Forum. Each Party irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind whatsoever
against the other Party in any way arising from or relating to this Agreement,
including all exhibits, schedules, attachments, and appendices attached to this
Agreement, and all contemplated transactions, including contract, equity, tort,
fraud, and statutory claims, in any forum other than US District Court, District
of Maryland or, if such court does not have subject matter jurisdiction, the
courts of the State of Maryland sitting in Baltimore, and any appellate court
from any thereof. Each Party irrevocably and unconditionally submits to the
exclusive jurisdiction of such courts and agrees to bring any such action,
litigation, or proceeding only in US District Court , District of Maryland or,
if such court does not have subject matter jurisdiction, the courts of the State
of Maryland sitting in Baltimore. Each Party agrees that a final judgment in any
such action, litigation, or proceeding is conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

28. Waiver of Jury Trial. Each Party acknowledges and agrees that any
controversy that may arise under this Agreement, including exhibits, schedules,
attachments, and appendices attached to this Agreement, is likely to involve
complicated and difficult issues and, therefore, each such Party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement, including any
exhibits, schedules, attachments, or appendices attached to this Agreement, or
the transactions contemplated hereby.

 

29. Counterparts. This Agreement may be executed in counterparts, each of which
is deemed an original, but all of which together are deemed to be one and the
same agreement. Notwithstanding anything to the contrary in Section 20, a signed
copy of this Agreement delivered by facsimile, email or other means of
electronic transmission is deemed to have the same legal effect as delivery of
an original signed copy of this Agreement.

 

30. Force Majeure. Any delay or failure of either Party to perform its
obligations under this Agreement will be excused to the extent that the delay or
failure was caused directly by an event beyond such Party’s reasonable control,
without such Party’s fault or negligence and that by its nature could not have
been foreseen by such Party or, if it could have been foreseen, was unavoidable
(which events may include natural disasters, pandemics, covid-19, embargoes,
explosions, riots, wars or acts of terrorism) (each, a “Force Majeure Event”). A
Party shall give the other Party prompt written notice of any event or
circumstance that is reasonably likely to result in a Force Majeure Event, and
the anticipated duration of such Force Majeure Event. An affected Party shall
use all diligent efforts to end the Force Majeure Event, ensure that the effects
of any Force Majeure Event are minimized and resume full performance under this
Agreement. Notwithstanding the above, no failure by Distributor to make payment
of any amounts owed under this Agreement is excused by reason of any Force
Majeure Event.

 

31. Relationship of the Parties. The relationship between the parties is that of
independent contractors. Nothing contained in this Agreement shall be construed
as creating any agency, partnership, franchise, business opportunity, joint
venture or other form of joint enterprise, employment or fiduciary relationship
between the parties, and neither party shall have authority to contract for or
bind the other party in any manner whatsoever.

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

12

   

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  Slinger Bag Americas Inc.       By                 Mike Ballardie     Chief
Executive Officer         Sporting Goods Specialists Limited         By
              Name:     Title: Authorized Signatory

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

13

   

 

Schedule 1

 

  ● Products: Products bearing the Slinger® trademark including but not limited
to tennis ball launcher devices, tennis ball launcher accessories, sports bags,
tennis balls, tennis court accessories and other tennis related products
marketed by Slinger®         ● Territory: New Zealand         ● Excluded
Channels or Accounts:           3rd Party Re-sale Accounts: AMAZON, ALIBABA,
E-BAY or any similar channel of distribution are expressly not allowed and
reserved exclusively for SBA         ● Distributor Prices (as at date of
execution) – See Schedule 2         ● Minimum Purchase Obligation: Subject to
revision at the end of 2021, a cumulative total target of 100 units of Slinger
Bag Tennis Ball Launchers over five years, as set out in Schedule 4. The parties
agree to review the minimum purchase obligation at the end of 2021 following the
first year of business and, if necessary, amend this upon mutual agreement.    
    ● Shipping (INCOTERMS) Terms:           Slinger Equipment: FCA at the DSV
Logistics Centre in Ghent, Belgium (Euro) or FOB Xiamen, China (United States
Dollars).           Slinger Tennis Balls: FOB Bangkok, Thailand. All prices are
based in US$ (United States Dollars)         ● Payment Terms: Payment terms are
set as being within a maximum of 30 days from the date of the invoice.         ●
Payment Instructions: Distributor shall make all payments in Euro or US Dollars
(as applicable) by wire transfer or automated clearing house.

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

14

   

 

Schedule 2

 

THE AGREED PRICING MATRIX FOR SLINGER® PRODUCTS FOR DISTRIBUTOR
AS OF DATE OF EXECUTION IS AVAILABLE SEPARATELY

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

15

   

 

Schedule 3

 

CERTIFICATION LISTING

 

The product certificates document the product certification and qualification
for
Slinger products to be distributed across the Territory is available separately

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

16

   

 

Schedule 4

 

MINIMUM PURCHASE OBLIGATION

 

YEAR PERIOD MINIMUM QUANTITY 1 AUG 2020 – DEC 2021 20 2 JAN-DEC 2022 20 3 JAN-
DEC 2023 20 4 JAN- DEC 2024 20 5 JAN – DEC 2025 20 CUMULATIVE TOTAL   100

 

NOTE

 

SBA AND DISTRIBUTOR AGREE TO REVIEW THE MINIMUM PURCHASE OBLIGATION AT THE END
OF 2021 AFTER THE INITIAL YEAR OF BUSINESS AND BASED ON ACTUAL SALES REVISE THE
MINIMUM PURCHASE OBLIGATION AS NECESSARY.

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

17

   

 

Schedule 5

 

SLINGER BAG WARRANTY POLICY

 

Available separately

 

Slinger Bag Americas Inc – Sporting Goods Specialists

Distribution Agreement

August 2020

18



 